Exhibit 10.4

EMPLOYMENT AGREEMENT

DATED MARCH 10, 2017

BETWEEN AND AMONG MICHAEL MACMILLAN,

WINNERS MERCHANTS INTERNATIONAL L.P. AND THE TJX COMPANIES, INC.



--------------------------------------------------------------------------------

1.   

EFFECTIVE DATE; TERM OF AGREEMENT

     1   2.   

SCOPE OF EMPLOYMENT

     1   3.   

COMPENSATION AND BENEFITS

     2   4.   

TERMINATION OF EMPLOYMENT; IN GENERAL

     4   5.   

BENEFITS UPON NON-VOLUNTARY TERMINATION OF EMPLOYMENT OR UPON EXPIRATION OF THE
AGREEMENT

     4   6.   

OTHER TERMINATION

     7   7.   

CHANGE OF CONTROL

     8   8.   

AGREEMENT NOT TO SOLICIT OR COMPETE

     8   9.   

ASSIGNMENT

     12   10.   

NOTICES

     12   11.   

WITHHOLDING; CERTAIN TAX MATTERS

     12   12.   

RELEASE

     12   13.   

GOVERNING LAW

     13   14.   

ARBITRATION

     13   15.   

TERMINATION OF EMPLOYMENT AND SEPARATION FROM SERVICE

     14   16.   

WAIVER

     14   17.   

ENTIRE AGREEMENT

     15  

 



--------------------------------------------------------------------------------

MICHAEL MACMILLAN

EMPLOYMENT AGREEMENT

AGREEMENT dated March 10, 2017 between and among Michael MacMillan
(“Executive”), Winners Merchants International L.P. (the “Company”), as
employer, and The TJX Companies, Inc. (“Parent”).

RECITALS

The Company and Executive intend that Executive shall be employed by the Company
on the terms set forth below and, to that end, deem it desirable and appropriate
to enter into this Agreement.

AGREEMENT

The parties hereto, in consideration of the mutual agreements hereinafter
contained, agree as follows:

1. EFFECTIVE DATE; TERM OF AGREEMENT. This Agreement shall become effective on
March 26, 2017 (the “Effective Date”). Upon effectiveness of this Agreement on
the Effective Date, the Employment Agreement between Parent and Executive dated
as of January 31, 2014 (originally between Parent, NBC Attire, Inc. and
Executive and assigned to Parent by letter agreement dated March 30, 2015, and
as amended by the letter agreement dated January 27, 2017 by and among Parent,
NBC Attire, Inc. and Executive) (the “Prior Employment Agreement”) shall
terminate and be of no further force and effect. Prior to the Effective Date,
the Prior Employment Agreement, as so assigned, shall remain in full force and
effect; provided, that the parties hereto acknowledge that the execution of this
Agreement shall constitute, for purposes of the first sentence of Section 5(b)
of the Prior Employment Agreement, a mutual agreement by the parties to continue
Executive’s employment beyond January 28, 2017. Subject to earlier termination
as provided herein, Executive’s employment hereunder shall continue on the terms
provided herein until February 1, 2020 (the “End Date”). The period of
Executive’s employment by the Company from and after the Effective Date, whether
under this Agreement or otherwise, is referred to in this Agreement as the
“Employment Period.” This Agreement is intended to comply with the applicable
requirements of Section 409A, to the extent applicable, and shall be construed
accordingly.

2. SCOPE OF EMPLOYMENT.

(a) Nature of Services. Executive shall diligently perform such duties and
responsibilities as shall from time to time be specified by the Company.

(b) Extent of Services. Except for illnesses and vacation periods, Executive
shall devote such working time and attention as are required to perform his
duties and responsibilities under this Agreement, and his best efforts to the
performance of such duties and responsibilities, it being the mutual
understanding of the Company and Executive as of the date hereof that
Executive’s work schedule may vary; provided, that it does not interfere with
Executive’s ability to perform his duties and responsibilities under this
Agreement. Executive may (i) make any passive investments where he is not
obligated or required to, and shall not in fact, devote any

 

-1-



--------------------------------------------------------------------------------

managerial efforts, (ii) subject to approval by the Parent Board or a committee
thereof (which approval shall not be unreasonably withheld or withdrawn),
participate in charitable or community activities or in trade or professional
organizations, (iii) subject to approval by the Parent Board or a committee
thereof (which approval shall not be unreasonably withheld or withdrawn), hold
directorships in other companies or enterprises, or (iv) engage in such other
activities, not listed in (i), (ii) or (iii) above, as the Parent Board or a
committee thereof may approve; provided, that the Parent Board or such committee
shall have the right to limit such services as a director or such participation
in charitable or community activities or in trade or professional organizations,
or other activities approved pursuant to clause (iv), whenever the Parent Board
or such committee shall believe that the time spent on such activities infringes
in any material respect upon the time required by Executive for the performance
of his duties under this Agreement or is otherwise incompatible with those
duties.

3. COMPENSATION AND BENEFITS.

(a) Base Salary. Executive shall be paid a base salary at the rate hereinafter
specified, such Base Salary to be paid in the same manner and at the same times
as the Company shall pay base salary to other executive employees. The rate at
which Executive’s Base Salary shall be paid shall be CAD $1,418,280 per year or
such other rate (not less than CAD $1,418,280 per year) as the Committee may
determine in its discretion.

(b) Existing Awards. Reference is made to outstanding awards to Executive of
stock options and of performance-based restricted stock made prior to the
Effective Date under Parent’s Stock Incentive Plan (as it may be amended and
including any successor, the “Stock Incentive Plan”), to the award opportunity
granted to Executive for FYE 2017 under Parent’s Management Incentive Plan
(“MIP”) and to award opportunities granted to Executive under Parent’s Long
Range Performance Incentive Plan (“LRPIP”) for cycles beginning before the
Effective Date. Each such award outstanding immediately prior to the Effective
Date shall continue for such period or periods and in accordance with such terms
as are set out in the applicable grant, award certificate, award agreement and
other governing documents relating to such award. Awards described in this
Section 3(b) shall not be affected by the terms of this Agreement, except as
otherwise expressly provided herein, and shall not be considered as forming part
of Executive’s compensation from employment in Canada for purposes of his
employment law entitlements in Canada, including under the ESA.

(c) New Awards. During the Employment Period, Executive will be eligible to
participate in awards under the Stock Incentive Plan, MIP and LRPIP at levels
commensurate with his position and responsibilities and subject to such terms as
shall be established by the Committee. With respect to Stock Incentive Plan
awards described in Section 3(b) (Existing Awards) and this Section 3(c) (New
Awards), Executive will be entitled to tender shares of Parent common stock not
then subject to restrictions under any Parent plan, or to have shares of stock
deliverable under the awards held back, subject to such rules and limitations as
Parent may prescribe but not in excess of the maximum amount of withholding
consistent with treating the awards as subject to equity award accounting.

 

-2-



--------------------------------------------------------------------------------

(d) Retirement and Savings Programs; Health and Welfare Programs. Executive
shall be entitled during the Employment Period to participate in the Company’s
retirement and savings programs and health and welfare programs that are
available to the Company’s salaried employees generally, and in the CESP, in
each case in accordance with the terms thereof (including, for the avoidance of
doubt and without limitation, the eligibility, amendment and termination
provisions thereof). Notwithstanding the terms of the Company’s registered
retirement savings plan, deferred profit sharing plan or the CESP, Executive
shall receive credit, to the extent applicable, for his prior service with the
Company, Parent and any of their respective Subsidiaries for purposes of the
Company’s registered retirement savings plan, deferred profit sharing plan and
the CESP. For the avoidance of doubt, Executive shall not be entitled during the
Employment Period to earn or accrue any benefits under any retirement, savings
or deferred compensation program, or any health or welfare program, as to which
the Company is not a participating employer, including without limitation
Parent’s General Savings/Profit Sharing Plan, its Retirement Plan, and its
health and welfare programs maintained primarily for the benefit of U.S.
employees, or, for the avoidance of doubt, Parent’s Executive Savings Plan
(“ESP”) and its Supplemental Executive Retirement Plan (“SERP”); provided, that
Executive will remain eligible for executive life insurance coverage to the
extent provided by, and in accordance with, the terms of Parent’s executive life
insurance program. Executive shall be entitled to receive health insurance
coverage during the three (3)-month waiting period under the Ontario Health
Insurance Plan (“OHIP”) that is substantially equivalent to the health insurance
benefits provided through OHIP; provided, that in no event shall Executive be
entitled to such coverage after April 30, 2017 and Executive shall be solely
responsible for registering with OHIP and maintaining such coverage thereafter.

(e) Policies and Fringe Benefits. Executive shall be subject to the policies of
Parent and/or the Company applicable to executives generally and shall be
entitled to receive all such fringe benefits as shall from time to time be made
available by Parent and/or the Company to executives generally (subject to the
terms of any applicable fringe benefit plan), but without duplication of
benefits.

(f) Expatriate Benefits. Executive shall be entitled to receive any remaining
expatriate benefits to which he was entitled by reason of his prior U.K- and
Canada-based assignments. For the avoidance of doubt, Executive shall be solely
responsible for any and all relocation, immigration and tax costs relating to
his relocation to Canada.

(g) Currency Conversion, etc.. Cash amounts payable to Executive from and after
the Effective Date pursuant to the terms of this Agreement (including Exhibits)
or awards referenced therein shall be paid in Canadian dollars, and any such
amounts that by the terms of the applicable award (including any underlying
plan) are denominated in, or that in the ordinary course of administration of
the applicable program would be payable in, U.S. dollars shall be converted from
U.S. dollars to Canadian dollars at the exchange rate in effect at the time of
payment, all as determined by Parent; provided, that payments of vested benefits
under Parent’s tax-qualified plans shall not be subject to conversion or payment
in Canadian dollars under this Section 3(g).

 

-3-



--------------------------------------------------------------------------------

(h) Other. The Company is entitled to terminate Executive’s employment
notwithstanding the fact that Executive may lose entitlement to benefits under
the arrangements described above. Upon termination of his employment, Executive
shall have no claim against the Company or Parent for loss arising out of
ineligibility to exercise any stock options granted to him or otherwise in
relation to any of the stock options or other cash- or stock-based awards
granted to Executive, and the rights of Executive shall be determined solely by
the rules of the relevant award document and plan. Executive agrees that,
subject to any requirements under the ESA, (i) no period of notice or payment in
lieu of notice as provided herein or at common law shall extend Executive’s
employment for the purpose of determining participation in or rights under the
Stock Incentive Plan, MIP, LRPIP or any other compensation or benefit plans of
the Company, Parent or any of their respective Subsidiaries, (ii) no awards
under any such plans shall be made or earned (except to the extent specifically
provided in the applicable plan or award) following the Date of Termination, and
(iii) no compensation in lieu of participation in or rights under such plans
shall be provided to Executive.

4. TERMINATION OF EMPLOYMENT; IN GENERAL.

(a) The Company shall have the right to end Executive’s employment at any time
and for any reason, with or without Cause.

(b) Executive’s employment shall terminate upon written notice by the Company to
Executive (or, if earlier, to the extent consistent with the requirements of
Section 409A, to the extent applicable, upon the expiration of the twenty-nine
(29)-month period commencing upon Executive’s absence from work) if Executive is
Disabled. Any termination of employment pursuant to this Section 4(b) shall be
treated for purposes of Section 5 and the definition of “Change of Control
Termination” at subsection (g) of Exhibit A as a termination of employment by
reason of Disability.

(c) Whenever his employment shall terminate, Executive shall resign (or, in the
absence of an affirmative resignation, shall be deemed to have resigned) all
offices or other positions he shall hold with the Company, Parent and any
affiliates. For the avoidance of doubt, the Employment Period shall terminate
upon the Date of Termination for any reason.

5. BENEFITS UPON NON-VOLUNTARY TERMINATION OF EMPLOYMENT OR UPON EXPIRATION OF
THE AGREEMENT.

(a) Certain Terminations Prior to the End Date. If the Employment Period shall
have terminated prior to the End Date by reason of (I) death or Disability of
Executive, (II) termination by the Company for any reason other than Cause or
(III) a Constructive Termination, then, subject to the terms of this Agreement,
including, without limitation, Section 8 and Exhibit D, all compensation and
benefits for Executive shall be as provided for in this subsection (a), which
payments are inclusive of any statutory or common law severance or other
obligations owed to Executive. Executive expressly acknowledges that by entering
into this Agreement he has waived any right to claim for constructive dismissal
at common law.

 

-4-



--------------------------------------------------------------------------------

(i) For a period of twenty-four (24) months after the Date of Termination (the
“termination period”), the Company will pay to Executive or his legal
representative, without reduction for compensation earned from other employment
or self-employment, continued Base Salary at the rate in effect at termination
of employment in accordance with its regular payroll practices for executive
employees of the Company (but not less frequently than monthly); provided, that
if Executive is a Specified Employee at the relevant time, the Base Salary that
would otherwise be payable during the six-month period beginning on the Date of
Termination shall instead be accumulated and paid, without interest, in a lump
sum on the date that is six (6) months and one day after such date (or, if
earlier, the date of Executive’s death). Notwithstanding anything in this
Section 5(a)(i) to the contrary, if Executive is eligible for long-term
disability compensation benefits under the Company’s long-term disability plan,
the amount payable under this Section 5(a)(i) shall be paid at a rate equal to
the excess of (a) the rate of Base Salary in effect at termination of
employment, over (b) the long-term disability compensation benefits for which
Executive is approved under such plan; provided, however, that Executive will
not receive an amount that is less than twenty four (24) months’ Base Salary in
the aggregate (taking into account any such long-term disability compensation
benefits).

(ii) The Company will pay to Executive or his legal representative, without
offset for compensation earned from other employment or self-employment, (A) any
unpaid amounts to which Executive is entitled under MIP for the fiscal year of
Parent ended immediately prior to the Date of Termination, plus (B) any unpaid
amounts owing with respect to LRPIP cycles in which Executive participated and
which were completed prior to the Date of Termination (taking into account any
ESA Notice Period that follows the Date of Termination). These amounts will be
paid at the same time as other awards for such prior year or cycle are paid.

(iii) For any MIP performance period in which Executive participates that begins
before and ends after the Date of Termination, and at the same time as other MIP
awards for such performance period are paid, but in no event later than by the
15th day of the third month following the close of the fiscal year to which such
MIP award relates, the Company will pay to Executive or his legal
representative, without offset for compensation earned from other employment or
self-employment, an amount equal to (A) the MIP award, if any, that Executive
would have earned and been paid had he continued in office through the end of
such fiscal year, determined without regard to any adjustment for individual
performance factors, multiplied by (B) a fraction, the numerator of which is
three hundred and sixty-five (365) plus the number of days during such fiscal
year prior to termination of employment (taking into account any ESA Notice
Period that follows the Date of Termination), and the denominator of which is
seven hundred and thirty (730); provided, however, that if the Employment Period
shall have terminated by reason of Executive’s death or Disability, this clause
(iv) shall not apply and Executive instead shall be entitled to the MIP benefit
described in Section 5(a)(vii) below.

 

-5-



--------------------------------------------------------------------------------

(iv) For each LRPIP cycle in which Executive participates that begins before and
ends after the Date of Termination, and at the same time as other LRPIP awards
for such cycle are paid, but in no event later than by the 15th day of the third
month following the close of the last of Parent’s fiscal years in such cycle,
the Company will pay to Executive or his legal representative, without offset
for compensation earned from other employment or self-employment, an amount
equal to (A) the LRPIP award, if any, that Executive would have earned and been
paid had he continued in office through the end of such cycle, determined
without regard to any adjustment for individual performance factors, multiplied
by (B) a fraction, the numerator of which is the number of full months in such
cycle (taking into account any ESA Notice Period that follows the Date of
Termination) completed prior to termination of employment and the denominator of
which is the number of full months in such cycle.

(v) In addition, Executive or his legal representative shall be entitled to the
Stock Incentive Plan benefits described in Section 3(b) (Existing Awards) and
Section 3(c) (New Awards), and to payment of his vested benefits, if any, under
the plans described in Section 3(d) (Retirement and Savings Programs; Health and
Welfare Programs) and under Parent’s U.S.-based retirement, savings and deferred
compensation plans, including its General Savings/Profit Sharing Plan, its
Retirement Plan, the ESP and the SERP, in each case in accordance with and
subject to the terms of the applicable plan, program or arrangement.

(vi) If termination occurs by reason of Disability, Executive shall also be
eligible to receive such compensation, if any, as is payable pursuant to the
Company’s long-term disability plan. To avoid duplication of benefits, if for
any period Executive receives long-term disability compensation payments under a
long-term disability plan of the Company as well as payments under Section
5(a)(i) above, and if the sum of such payments for any period exceeds the
payment for such period to which Executive is entitled under Section 5(a)(i)
above (determined without regard to the last sentence thereof), he shall
promptly pay such excess in reimbursement to the Company.

(vii) If termination occurs by reason of death or Disability, Executive shall
also be entitled to an amount equal to Executive’s MIP Target Award for the
fiscal year in which the Date of Termination occurs (or if MIP Target Awards for
such fiscal year have not yet been granted as of the Date of Termination,
Executive’s MIP Target Award for the prior fiscal year), without proration and
based on Executive’s Base Salary rate in effect at termination and, in the case
of a termination by reason of Disability, life insurance coverage to the extent
provided by, and in accordance with, the terms of Parent’s executive life
insurance program. This amount will be paid at the same time as other MIP awards
for such performance period are paid.

(viii) Executive shall be entitled to continued participation in any retirement
savings, employee benefit and fringe benefit plans of the Company in which he
participates during any ESA Notice Period that follows the Date of Termination.
In addition, Executive will receive continuation of any automobile allowance
which shall be added to the amounts otherwise payable under Section 5(a)(i)
above during the continuation of such coverage but not beyond the end of the
termination period. Executive will also receive accrued, but unused vacation
calculated through the end of

 

-6-



--------------------------------------------------------------------------------

any ESA Notice Period that follows the Date of Termination. Except as expressly
set forth above or required by law, Executive shall not be entitled to continue
participation in any retirement savings, employee benefit or fringe benefit
plans following the Date of Termination; provided that Executive will remain
eligible for life insurance coverage to the extent provided by, and in
accordance with, the terms of Parent’s executive life insurance program.

(b) Termination on the End Date. Unless earlier terminated or except as
otherwise mutually agreed by Executive and the Company, Executive’s employment
with the Company shall terminate on the End Date. Unless Parent or the Company
in connection with such termination on the End Date shall offer to Executive
continued service in a position on reasonable terms, Executive shall be treated
as having been terminated under Section 5(a)(i) on the day immediately preceding
the End Date and shall be entitled to the compensation and benefits described in
Section 5(a) in respect of such a termination, subject, for the avoidance of
doubt, to the other provisions of this Agreement including, without limitation,
Section 8 and Exhibit D. If Parent or the Company in connection with such
termination offers to Executive continued service in a position on reasonable
terms, and Executive declines such service, he agrees that his employment shall
be treated for all purposes of this Agreement as having been terminated
voluntarily on the End Date and he shall be entitled only to those benefits to
which he would be entitled under Section 6(a) (Voluntary Termination of
Employment). For purposes of the two preceding sentences, “service in a position
on reasonable terms” shall mean service in a position comparable to the position
in which Executive was serving immediately prior to the End Date, as reasonably
determined by the Committee.

6. OTHER TERMINATION.

(a) Voluntary Termination of Employment. If Executive terminates his employment
voluntarily, Executive or his legal representative shall be entitled (in each
case in accordance with and subject to the terms of the applicable arrangement)
to any Stock Incentive Plan benefits described in Section 3(b) (Existing Awards)
or Section 3(c) (New Awards), including any benefits in connection with Special
Service Retirement (as defined in the Stock Incentive Plan), and to any vested
benefits under the plans described in Section 3(d) (Retirement and Savings
Programs; Health and Welfare Programs) and under Parent’s U.S.-based retirement,
savings or deferred compensation plans, including its General Savings/Profit
Sharing Plan, its Retirement Plan, the ESP and the SERP. In addition, the
Company will pay to Executive or his legal representative any unpaid amounts to
which Executive is entitled under MIP for the fiscal year of Parent ended
immediately prior to Executive’s termination of employment, plus any unpaid
amounts owing with respect to LRPIP cycles in which Executive participated and
which were completed prior to termination, in each case at the same time as
other awards for such prior year or cycle are paid. No other benefits shall be
paid under this Agreement upon a voluntary termination of employment.

(b) Termination for Cause. If the Company should end Executive’s employment for
Cause, all compensation and benefits otherwise payable pursuant to this
Agreement shall cease, other than (w) such vested amounts as are credited to
Executive’s account (but not received) under the ESP and CESP; (x) any vested
benefits to which Executive is entitled under Parent’s

 

-7-



--------------------------------------------------------------------------------

tax-qualified plans; (y) Stock Incentive Plan benefits, if any, to which
Executive may be entitled under Sections 3(b) (Existing Awards) and 3(c) (New
Awards); and (z) life insurance coverage to the extent provided by Parent’s
executive life insurance program, in each case, in accordance with and subject
to the terms of the applicable program or arrangement. The Company does not
waive any rights it may have for damages or injunctive relief.

7. CHANGE OF CONTROL. Upon and following a Change of Control occurring during
the Employment Period, (i) Executive’s employment under this Agreement shall
continue indefinitely without regard to the End Date or Section 5(b), subject,
however, to termination by either party or by reason of Executive’s death or
Disability in accordance with the other provisions of this Agreement; and
(ii) the provisions of Section 5 shall cease to apply in respect of any
termination of employment described therein that occurs during the Standstill
Period (but the provisions of Section C.1 of Exhibit C (including any reference
to Section 5 therein) shall apply in respect of any such termination that
qualifies as a Change of Control Termination). Additional provisions that may be
relevant upon and following a Change of Control are found in Exhibit C.

8. AGREEMENT NOT TO SOLICIT OR COMPETE.

(a) During the Employment Period and for a period of twenty-four (24) months
thereafter (the “Nonsolicitation Period”), Executive shall not, and shall not
direct any other individual or entity to, directly or indirectly (including as a
partner, shareholder, joint venturer or other investor) (i) hire, offer to hire,
attempt to hire or assist in the hiring of, any protected person as an employee,
director, consultant, advisor or other service provider, (ii) recommend any
protected person for employment or other engagement with any person or entity
other than Parent and its Subsidiaries, (iii) solicit for employment or other
engagement any protected person, or seek to persuade, induce or encourage any
protected person to discontinue employment or engagement with Parent or its
Subsidiaries, or recommend to any protected person any employment or engagement
other than with Parent or its Subsidiaries, (iv) accept services of any sort
(whether for compensation or otherwise) from any protected person, or
(v) participate with any other person or entity in any of the foregoing
activities. Any individual or entity to which Executive provides services (as an
employee, director, consultant, advisor or otherwise) or in which Executive is a
shareholder, member, partner, joint venturer or investor, excluding interests in
the common stock of any publicly traded corporation of one percent (1%) or less,
and any individual or entity that is affiliated with any such individual or
entity, shall, for purposes of the preceding sentence, be presumed to have acted
at the direction of Executive with respect to any “protected person” who worked
with Executive at any time during the six (6) months prior to termination of the
Employment Period. A “protected person” is a person who at the time of
termination of the Employment Period, or within six (6) months prior thereto, is
or was employed by Parent or any of its Subsidiaries either in a position of
Assistant Vice President or higher, or in a salaried position in any
merchandising group. As to (I) each “protected person” to whom the foregoing
applies, (II) each subcategory of “protected person,” as defined above,
(III) each limitation on (A) employment or other engagement, (B) solicitation
and (C) unsolicited acceptance of services, of each “protected person” and
(IV) each month of the period during which the provisions of this subsection
(a) apply to each of the foregoing, the provisions set forth in this subsection
(a) shall be deemed to be separate and independent agreements. In the event of

 

-8-



--------------------------------------------------------------------------------

unenforceability of any one or more such agreement(s), such unenforceable
agreement(s) shall be deemed automatically reformed in order to allow for the
greatest degree of enforceability authorized by law or, if no such reformation
is possible, deleted from the provisions hereof entirely, and such reformation
or deletion shall not affect the enforceability of any other provision of this
subsection (a) or any other term of this Agreement.

(b) During the course of his employment, Executive will have learned vital trade
secrets of Parent and its Subsidiaries and will have access to confidential and
proprietary information and business plans of Parent and its Subsidiaries.
Therefore, during the Employment Period and for a period of twenty-four
(24) months thereafter (the “Noncompetition Period”), except as the Parent Board
or a committee thereof shall have approved, Executive will not, directly or
indirectly, be a shareholder, member, partner, joint venturer or investor
(disregarding in this connection passive ownership for investment purposes of
common stock representing one percent (1%) or less of the voting power or value
of any publicly traded corporation) in, serve as a director or manager of, be
engaged in any employment, consulting, or fees-for-services relationship or
arrangement with, or advise with respect to the organization or conduct of, or
any investment in, any “competitive business” as hereinafter defined or any
Person that engages in any “competitive business” as hereinafter defined, nor
shall Executive undertake any planning to engage in any such activities. The
term “competitive business” (i) shall mean any business (however organized or
conducted, including, without limitation, an on-line, “ecommerce” or other
internet-based business) that competes with a business in which Parent or any of
its Subsidiaries was engaged, or in which Parent or any Subsidiary was planning
to engage, at any time during the 12-month period immediately preceding the date
on which the Employment Period ends, and (ii) shall conclusively be presumed to
include, but shall not be limited to, (A) any business designated as a
competitive business in the Committee Resolution, including, without limitation,
an on-line, “ecommerce” or other internet-based business of any such business,
and (B) any other off-price, promotional, or warehouse-club-type retail
business, however organized or conducted (including, without limitation, an
on-line, “ecommerce” or other internet-based business), that sells apparel,
footwear, home fashions, home furnishings, jewelry, accessories, or any other
category of merchandise sold by Parent or any of its Subsidiaries at the
termination of the Employment Period. For purposes of this subsection (b), a
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than Parent or its Subsidiaries, and reference to any Person
(the “first Person”) shall be deemed to include any other Person that controls,
is controlled by or is under common control with the first Person. If, at any
time, pursuant to action of any court, administrative, arbitral or governmental
body or other tribunal, the operation of any part of this subsection shall be
determined to be unlawful or otherwise unenforceable, then the coverage of this
subsection shall be deemed to be reformed and restricted as to substantive
reach, duration, geographic scope or otherwise, as the case may be, to the
extent, and only to the extent, necessary to make this paragraph lawful and
enforceable to the greatest extent possible in the particular jurisdiction in
which such determination is made.

(c) Executive shall never use or disclose any confidential or proprietary
information of Parent or its Subsidiaries other than as required by applicable
law or during the Employment Period for the proper performance of Executive’s
duties and responsibilities to Parent and its Subsidiaries. This restriction
shall continue to apply after Executive’s employment terminates,

 

-9-



--------------------------------------------------------------------------------

regardless of the reason for such termination. All documents, records and files,
in any media, relating to the business, present or otherwise, of Parent and its
Subsidiaries and any copies (“Documents”), whether or not prepared by Executive,
are the exclusive property of Parent and its Subsidiaries. Executive must
diligently safeguard all Documents, and must surrender to the Company at such
time or times as the Company may specify all Documents then in Executive’s
possession or control. In addition, upon termination of employment for any
reason other than the death of Executive, Executive shall immediately return all
Documents, and shall execute a certificate representing and warranting that he
has returned all such Documents in Executive’s possession or under his control.
Executive cannot be held criminally or civilly liable under any federal,
provincial or state law (including trade secret laws) for disclosing a trade
secret or confidential information (i) in confidence to a federal, state,
provincial or local government official, either directly or indirectly, or to an
attorney, solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) in a complaint or other document filed under seal in a
lawsuit or other proceeding. Notwithstanding this immunity from liability,
Executive may be held liable if he unlawfully accesses trade secrets or
confidential information by unauthorized means. Nothing in this Agreement
(i) limits, restricts or in any other way affects Executive’s communicating with
any governmental agency or entity, or communicating with any official or staff
person of a governmental agency or entity, concerning matters relevant to the
governmental agency or entity or (ii) requires Executive to notify Parent or the
Company about such communication.

(d) If, during the Employment Period or at any time following termination of the
Employment Period, regardless of the reason for such termination, Executive
breaches any provision of this Section 8, the Company’s obligation, if any, to
pay benefits under Section 5 hereof shall forthwith cease and Executive shall
immediately forfeit and disgorge to the Company, or in the case of any
stock-based benefits to Parent, with interest at the prime rate in effect at
Bank of America, or its successor, all of the following: (i) any benefits
theretofore paid to Executive under Section 5; (ii) any unexercised stock
options and stock appreciation rights held by Executive; (iii) if any other
stock-based award vested in connection with or following termination of the
Employment Period or at any time subsequent to such breach, the value of such
stock-based award at time of vesting plus any additional gain realized on a
subsequent sale or disposition of the award or the underlying stock; and (iv) in
respect of each stock option or stock appreciation right exercised by Executive
within six (6) months prior to any such breach or subsequent thereto and prior
to the forfeiture and disgorgement required by this Section 8(d), the excess
over the exercise price (or base value, in the case of a stock appreciation
right) of the greater of (A) the fair market value at time of exercise of the
shares of stock subject to the award, or (B) the number of shares of stock
subject to such award multiplied by the per-share proceeds of any sale of such
stock by Executive; provided, however, Executive will not be required to
disgorge any payments made or benefits provided under the ESA.

(e) Executive shall notify Parent immediately upon securing employment or
becoming self-employed at any time within the Noncompetition Period or the
Nonsolicitation Period, and shall provide to Parent such details concerning such
employment or self-employment as either of them may reasonably request in order
to ensure compliance with the terms hereof.

 

-10-



--------------------------------------------------------------------------------

(f) Executive hereby advises Parent and its Subsidiaries that Executive has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed on Executive under this Section 8, and agrees
without reservation that each of the restraints contained herein is necessary
for the reasonable and proper protection of the good will, confidential
information and other legitimate business interests of Parent and its
Subsidiaries, that each and every one of those restraints is reasonable in
respect to subject matter, length of time and geographic area; and that these
restraints will not prevent Executive from obtaining other suitable employment
during the period in which Executive is bound by them. Executive agrees that
Executive will never assert, or permit to be asserted on his behalf, in any
forum, any position contrary to the foregoing. Executive also acknowledges and
agrees that, were Executive to breach any of the provisions of this Section 8,
the harm to Parent and its Subsidiaries would be irreparable. Executive
therefore agrees that, in the event of such a breach or threatened breach,
Parent and/or its Subsidiaries shall, in addition to any other remedies
available to it and notwithstanding Section 14, have the right to preliminary
and permanent injunctive relief against any such breach or threatened breach
without having to post bond, and will additionally be entitled to an award of
attorney’s fees incurred in connection with enforcing its rights hereunder.
Executive further agrees that, in the event that any provision of this Agreement
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its being extended over too great a time, too large a geographic
area or too great a range of activities, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law.
Finally, Executive agrees that the Noncompetition Period and the Nonsolicitation
Period shall be tolled, and shall not run, during any period of time in which
Executive is in violation of any of the terms of this Section 8, in order that
Parent and its Subsidiaries shall have the agreed-upon temporal protection
recited herein.

(g) Executive agrees that if any of the restrictions in this Section 8 is held
to be void or ineffective for any reason but would be held to be valid and
effective if part of its wording were deleted, that restriction shall apply with
such deletions as may be necessary to make it valid and effective. Executive
further agrees that the restrictions contained in each subsection of this
Section 8 shall be construed as separate and individual restrictions and shall
each be capable of being severed without prejudice to the other restrictions or
to the remaining provisions.

(h) Executive expressly consents to be bound by the provisions of this Agreement
for the benefit of Parent and its Subsidiaries, and any successor or permitted
assign to whose employ Executive may be transferred, without the necessity that
this Agreement be re-signed at the time of such transfer. Executive further
agrees that no changes in the nature or scope of his employment with Parent and
its Subsidiaries will operate to extinguish the terms and conditions set forth
in Section 8, or otherwise require the parties to re-sign this Agreement.

(i) The provisions of this Section 8 shall survive the termination of the
Employment Period and the termination of this Agreement, regardless of the
reason or reasons therefor, and shall be binding on Executive regardless of any
breach by Parent and/or its Subsidiaries of any other provision of this
Agreement.

 

-11-



--------------------------------------------------------------------------------

9. ASSIGNMENT. The rights and obligations of the Company and Parent shall inure
to the benefit of and shall be binding upon their respective successors and
assigns which, for the avoidance of doubt, for the Company shall include, but
not be limited to, Parent. The rights and obligations of Executive are not
assignable except only that stock issuable and awards and payments payable to
him after his death shall be made to his estate except as otherwise provided by
the applicable plan or award documentation, if any.

10. NOTICES. All notices and other communications required hereunder shall be in
writing and shall be given by mailing the same by certified or registered mail,
return receipt requested, postage prepaid. If sent to the Company the same shall
be mailed to the Company with a copy to Parent, in each case at 770 Cochituate
Road, Framingham, Massachusetts 01701, Attention: Chairman of the Executive
Compensation Committee, or other such address as the Company (with respect to
the Company) or Parent (with respect to Parent) may hereafter designate by
notice to Executive, with a copy to: TJX General Counsel at the same address;
and if sent to Executive, the same shall be mailed to Executive at his address
as set forth in the records of the Company or at such other address as Executive
may hereafter designate by notice to the Company with a copy to Parent.

11. WITHHOLDING; CERTAIN TAX MATTERS. Anything to the contrary notwithstanding,
(a) all payments required to be made by the Company or Parent hereunder to
Executive shall be subject to the withholding of such amounts, if any, relating
to tax and other payroll deductions as the Company or Parent, as the case may
be, may reasonably determine it should withhold pursuant to any applicable law
or regulation, and (b) to the extent any payment hereunder that is payable by
reason of termination of Executive’s employment constitutes “nonqualified
deferred compensation” subject to Section 409A and would otherwise have been
required to be paid during the six (6)-month period following such termination
of employment, it shall instead (unless at the relevant time Executive is no
longer a Specified Employee) be delayed and paid, without interest, in a lump
sum on the date that is six (6) months and one day after Executive’s termination
(or, if earlier, the date of Executive’s death) to the extent such payments
would, if not so delayed, be subject to adverse tax treatment under Section
409A. Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments. Executive
acknowledges that he has reviewed the provisions of this Agreement with his
advisors and agrees that except for any benefit under any tax equalization
policy or program maintained by Parent or the Company in which Executive
participates, as any such policy or program may be amended and in effect from
time to time, neither the Company nor Parent shall be liable to make Executive
whole for any taxes that may become due or payable by reason of this Agreement
or any payment, benefit or entitlement hereunder.

12. RELEASE. Except for payment of any accrued and unpaid Base Salary and those
payments and benefits required under the ESA, and subject to such exceptions as
the Company in its discretion may determine for the payment of other amounts
accrued and vested prior to the Date of Termination, any obligation of the
Company or Parent to provide compensation or benefits under Section 5, Section
C.1 of Exhibit C of this Agreement, and (to the extent permitted by law) any
vesting of unvested compensation or benefits in connection with or following
Executive’s termination of employment, are expressly conditioned on Executive’s
execution and delivery to the Company and Parent of an effective release of
claims (in a form prescribed by Parent) as to which all applicable rights of
revocation, as determined by Parent,

 

-12-



--------------------------------------------------------------------------------

shall have expired prior to the sixtieth (60th) calendar day following the Date
of Termination (any such timely and irrevocable release, the “Release of
Claims”); provided, that in the event of Executive’s death or incapacity where
for unanticipated reasons it is not reasonably practicable for Executive or his
representative to give an irrevocable Release of Claims within such period, the
Committee shall consider an extension of the period for delivery of an
irrevocable Release of Claims on a basis that in the Committee’s reasonable
determination is consistent with Section 409A, to the extent applicable, and
adequately protects the interests of the Company. Any compensation and benefits
that are conditioned on the delivery of the Release of Claims under this
Section 12 and that otherwise would have been payable prior to such sixtieth
(60th) calendar day (determined, for the avoidance of doubt, after taking into
account any other required delays in payment, including any six-month delay
under Section 11) shall, if the Release of Claims is delivered, instead be paid
on such sixtieth (60th) day, notwithstanding any provision of this Agreement
regarding the time of such payments.

13. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts without regard to
its conflicts of laws principles. Except as to any action to enforce a right
described in Exhibit D to this Agreement or any cause of action with respect to
which the parties hereto, or either of them, has a non-waivable right under
Canadian law to invoke the jurisdiction of the courts in Canada (any such
action, a “Canadian claim”), the parties shall submit to the exclusive
jurisdiction of the United States District Court for the District of
Massachusetts (or, if such jurisdiction is lacking, the courts of the
Commonwealth of Massachusetts) with respect to any claim for injunctive or
similar relief hereunder and with respect to the enforcement of any judgment
upon an award determined pursuant to Section 14. With respect to any Canadian
claim, the parties shall submit to the jurisdiction of the courts of Ontario and
all courts competent to hear appeals therefrom.

14. ARBITRATION. Except as provided in Section 13 above, in the event that there
is any claim or dispute arising out of or relating to this Agreement, or the
breach thereof, or otherwise arising out of or relating to Executive’s
employment with, or compensation or benefits from, the Company or Parent, or the
termination thereof, including any claim for discrimination under any local,
state, federal or non-U.S. employment discrimination law (including, but not
limited to, M.G.L. c.151B), and the parties hereto shall not have resolved such
claim or dispute within sixty (60) days after written notice from one party to
the other setting forth the nature of such claim or dispute, then such claim or
dispute shall (except as otherwise provided in Section 8(f)) be settled
exclusively by binding arbitration in Boston, Massachusetts in accordance with
the JAMS Employment Arbitration Rules & Procedures applicable at the time of
commencement of the arbitration by an arbitrator mutually agreed upon by the
parties hereto or, in the absence of such agreement, by an arbitrator selected
according to such Rules. Notwithstanding the foregoing, if either the Company,
Parent or Executive shall request, such arbitration shall be conducted by a
panel of three arbitrators, one selected by the Company or Parent, one selected
by Executive and the third selected by agreement of the first two, or, in the
absence of such agreement, in accordance with such Rules. Judgment upon any
award rendered by such arbitrator(s) shall be entered in any court having
jurisdiction with respect thereto under Section 13, upon the application of
either party.

 

-13-



--------------------------------------------------------------------------------

15. TERMINATION OF EMPLOYMENT AND SEPARATION FROM SERVICE. All references in the
Agreement to termination of employment, a termination of the Employment Period,
or separation from service, and correlative terms, that result in the payment or
vesting of any amounts or benefits that constitute “nonqualified deferred
compensation” within the meaning of Section 409A shall be construed to require a
Separation from Service, and the Date of Termination in any such case shall be
construed to mean the date of the Separation from Service.

16. WAIVER. The Parent Board or a committee thereof may waive any obligation of
Executive under or restriction imposed upon Executive by the Agreement, but no
such waiver shall be construed as a waiver of any other provision of the
Agreement.

 

-14-



--------------------------------------------------------------------------------

17. ENTIRE AGREEMENT. This Agreement, including Exhibits (which are hereby
incorporated by reference), represents the entire agreement between the parties
relating to the terms of Executive’s employment and supersedes all prior written
or oral agreements, including, without limitation, the Prior Employment
Agreement, between and among them.

 

/s/ Michael MacMillan

Executive WINNERS MERCHANTS INTERNATIONAL L.P. by its General Partner WMI – 1
Holding Company By:  

/s/ Mary B. Reynolds

THE TJX COMPANIES, INC. By:  

/s/ Amy L. Fardella



--------------------------------------------------------------------------------

EXHIBIT A

Certain Definitions

(a) “Base Salary” means, for any period, the amount described in Section 3(a).

(b) “Cause” means dishonesty by Executive in the performance of his duties,
conviction of a felony or conviction of an indictable offense under the Criminal
Code of Canada, (other than a conviction arising solely under a statutory
provision imposing criminal liability upon Executive on a per se basis due to
the Company or Parent offices held by Executive, so long as any act or omission
of Executive with respect to such matter was not taken or omitted in
contravention of any applicable policy or directive of the Company or the Parent
Board), gross neglect of duties (other than as a result of Disability), conduct
by Executive that would allow the Company to terminate his employment without
having to pay ESA termination pay or severance pay, or a conflict of interest
which conflict shall continue for thirty (30) days after the Company gives
written notice to Executive requesting the cessation of such conflict.

In respect of any termination during a Standstill Period, Executive shall not be
deemed to have been terminated for Cause until the later to occur of (i) the
30th day after notice of termination is given and (ii) the delivery to Executive
of a copy of a resolution duly adopted by the affirmative vote of not less than
a majority of the directors of the Parent Board at a meeting called and held for
that purpose (after reasonable notice to Executive), and at which Executive
together with his counsel was given an opportunity to be heard, finding that
Executive was guilty of conduct described in the definition of “Cause” above,
and specifying the particulars thereof in detail; provided, however, that the
Company may suspend Executive and withhold payment of his Base Salary from the
date that notice of termination is given until the earliest to occur of
(A) termination of Executive for Cause effected in accordance with the foregoing
procedures (in which case Executive shall not be entitled to his Base Salary for
such period), (B) a determination by a majority of the directors of the Parent
Board that Executive was not guilty of the conduct described in the definition
of “Cause” effected in accordance with the foregoing procedures (in which case
Executive shall be reinstated and paid any of his previously unpaid Base Salary
for such period), or (C) ninety (90) days after notice of termination is given
(in which case Executive shall then be reinstated and paid any of his previously
unpaid Base Salary for such period). If Base Salary is withheld and then paid
pursuant to clause (B) or (C) of the preceding sentence, the amount thereof
shall be accompanied by simple interest, calculated on a daily basis, at a rate
per annum equal to the prime or base lending rate, as in effect at the time, of
the Company’s principal commercial bank. The Company shall exercise its
discretion under this paragraph consistent with the requirements of Section 409A
or the requirements for exemption from Section 409A, in each case, to the extent
applicable.

(c) “CESP” means the Canadian Executive Savings Plan as modified by the
Committee with respect to Executive’s participation therein in such manner as
the Committee deems necessary or advisable to comply with Section 409A.

(d) “Change in Control Event” means a “change in control event” (as that term is
defined in section 1.409A-3(i)(5) of the Treasury Regulations under Section
409A) with respect to the Company.

 

A-1



--------------------------------------------------------------------------------

(e) “Change of Control” has the meaning given it in Exhibit B.

(f) “Change of Control Termination” means the termination of Executive’s
employment during a Standstill Period (1) by the Company other than for Cause,
or (2) by Executive for good reason, or (3) by reason of death or Disability.

For purposes of this definition, termination for “good reason” shall mean the
voluntary termination by Executive of his employment within one hundred and
twenty (120) days after the occurrence without Executive’s express written
consent of any one of the events described below, provided, that Executive gives
notice to the Company within sixty (60) days of the first occurrence of any such
event or condition, requesting that the pertinent event or condition described
therein be remedied, and the situation remains unremedied upon expiration of the
thirty (30)-day period commencing upon receipt by the Company of such notice:

 

  (I) the assignment to him of any duties inconsistent with his positions,
duties, responsibilities, and status with the Company immediately prior to the
Change of Control, or any removal of Executive from or any failure to reelect
him to such positions, except in connection with the termination of Executive’s
employment by the Company for Cause or by Executive other than for good reason,
or any other action by the Company which results in a diminishment in such
position, authority, duties or responsibilities; or

 

  (II) if Executive’s rate of Base Salary for any fiscal year is less than 100%
of the rate of Base Salary paid to Executive in the completed fiscal year
immediately preceding the Change of Control or if Executive’s total cash
compensation opportunities, including salary and incentives, for any fiscal year
are less than 100% of the total cash compensation opportunities made available
to Executive in the completed fiscal year immediately preceding the Change of
Control; or

 

  (III) the failure of Parent or its Subsidiaries to continue in effect any
benefits or perquisites, or any pension, life insurance, medical insurance or
disability plan in which Executive was participating immediately prior to the
Change of Control unless Parent or its Subsidiaries provide Executive with a
plan or plans that provide substantially similar benefits, or the taking of any
action by Parent or its Subsidiaries that would adversely affect Executive’s
participation in or materially reduce Executive’s benefits under any of such
plans or deprive Executive of any material fringe benefit enjoyed by Executive
immediately prior to the Change of Control; or

 

  (IV) any purported termination of Executive’s employment by the Company for
Cause during a Standstill Period which is not effected in compliance with
paragraph (c) above; or

 

  (V) any relocation of Executive of more than forty (40) miles from the place
where Executive was located at the time of the Change of Control; or

 

A-2



--------------------------------------------------------------------------------

  (VI) any other breach by the Company of any provision of this Agreement; or

 

  (VII) Parent sells or otherwise disposes of, in one transaction or a series of
related transactions, assets or earning power aggregating more than 30% of the
assets (taken at asset value as stated on the books of Parent determined in
accordance with generally accepted accounting principles consistently applied)
or earning power of Parent (on an individual basis) or Parent and its
Subsidiaries (on a consolidated basis) to any other Person or Persons (as those
terms are defined in Exhibit B).

(g) “Code” means the Internal Revenue Code of 1986, as amended.

(h) “Committee” means the Executive Compensation Committee of the Parent Board.

(i) “Committee Resolution” means the designation of competitive businesses most
recently adopted by the Committee at or prior to the date of execution of this
Agreement for purposes of the restrictive covenants applicable to Executive,
whether or not such designation also applies to other employees of the Company
or Parent generally.

(j) “Company” means Winners Merchants International L.P.

(k) “Constructive Termination” means a termination of employment by Executive
occurring within one hundred twenty (120) days of a requirement by the Company
that Executive relocate, without his prior written consent, more than forty
(40) miles from the business location where Executive is located in Canada as of
the Effective Date, but only if (i) Executive shall have given to the Company
notice of intent to terminate within sixty (60) days following notice to
Executive of such required relocation and (ii) the Company shall have failed,
within thirty (30) days thereafter, to withdraw its notice requiring Executive
to relocate. For purposes of the preceding sentence, the one hundred twenty
(120) day period shall commence upon the end of the thirty (30)-day cure period,
if the Company fails to cure within such period.

(l) “Date of Termination” means the date on which Executive’s employment
terminates.

(m) “Disabled”/“Disability” means the inability, due to illness, accident,
injury, physical or mental incapacity or other disability of Executive, to carry
out his duties and obligations to the Company for a period or periods
aggregating at least 180 consecutive days during any 12 consecutive month
period, as determined in the reasonable judgment of the Committee.

(n) “End Date” has the meaning set forth in Section 1 of the Agreement.

(o) “ESA” means the Employment Standards Act, Ontario, as amended.

(p) “ESA Notice Period” means the duration of the statutory notice period that
applies to Executive under the ESA as at the Date of Termination.

(q) “ESP” has the meaning set forth in Section 3(d) of the Agreement.

(r) “LRPIP” has the meaning set forth in Section 3(b) of the Agreement.

 

A-3



--------------------------------------------------------------------------------

(s) “MIP” has the meaning set forth in Section 3(b) of the Agreement.

(t) “Parent” means The TJX Companies, Inc.

(u) “Parent Board” means the Board of Directors of Parent.

(v) “Section 409A” means Section 409A of the Code.

(w) “Separation from Service” shall mean a “separation from service” (as that
term is defined at Section 1.409A-1(h) of the Treasury Regulations under Section
409A) from the Company and from all other corporations and trades or businesses,
if any, that would be treated as a single “service recipient” with the Company
under Section 1.409A-1(h)(3) of such Treasury Regulations. The Committee may,
but need not, elect in writing, subject to the applicable limitations under
Section 409A, any of the special elective rules prescribed in Section
1.409A-1(h) of the Treasury Regulations for purposes of determining whether a
“separation from service” has occurred. Any such written election shall be
deemed part of the Agreement.

(x) “Specified Employee” shall mean an individual determined by the Committee or
its delegate to be a specified employee as defined in subsection (a)(2)(B)(i) of
Section 409A. The Committee may, but need not, elect in writing, subject to the
applicable limitations under Section 409A, any of the special elective rules
prescribed in Section 1.409A-1(i) of the Treasury Regulations for purposes of
determining “specified employee” status. Any such written election shall be
deemed part of the Agreement.

(y) “Standstill Period” means the period commencing on the date of a Change of
Control and continuing until the close of business on the last business day of
the 24th calendar month following such Change of Control.

(z) “Stock Incentive Plan” has the meaning set forth in Section 3(b) of the
Agreement.

(aa) “Subsidiary” means any corporation in which Parent or the Company, as
applicable, owns, directly or indirectly, 50% or more of the total combined
voting power of all classes of stock.

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

Definition of “Change of Control”

“Change of Control” shall mean the occurrence of any one of the following
events:

(a) there occurs a change of control of Parent of a nature that would be
required to be reported in response to Item 5.01 of the Current Report on Form
8-K (as amended in 2004) pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) or in any other filing under the
Exchange Act; provided, however, that no transaction shall be deemed to be a
Change of Control (i) if the person or each member of a group of persons
acquiring control is excluded from the definition of the term “Person” hereunder
or (ii) unless the Committee shall otherwise determine prior to such occurrence,
if Executive or an Executive Related Party is the Person or a member of a group
constituting the Person acquiring control; or

(b) any Person other than Parent, any wholly-owned subsidiary of Parent, or any
employee benefit plan of Parent or such a subsidiary becomes the owner of 20% or
more of Parent’s Common Stock and thereafter individuals who were not directors
of Parent prior to the date such Person became a 20% owner are elected as
directors pursuant to an arrangement or understanding with, or upon the request
of or nomination by, such Person and constitute a majority of the Parent Board;
provided, however, that unless the Committee shall otherwise determine prior to
the acquisition of such 20% ownership, such acquisition of ownership shall not
constitute a Change of Control if Executive or an Executive Related Party is the
Person or a member of a group constituting the Person acquiring such ownership;
or

(c) there occurs any solicitation or series of solicitations of proxies by or on
behalf of any Person other than the Parent Board and thereafter individuals who
were not directors of Parent prior to the commencement of such solicitation or
series of solicitations are elected as directors pursuant to an arrangement or
understanding with, or upon the request of or nomination by, such Person and
constitute a majority of the Parent Board; or

(d) Parent executes an agreement of acquisition, merger or consolidation which
contemplates that (i) after the effective date provided for in the agreement,
all or substantially all of the business and/or assets of Parent shall be owned,
leased or otherwise controlled by another Person and (ii) individuals who are
directors of Parent when such agreement is executed shall not constitute a
majority of the board of directors of the survivor or successor entity
immediately after the effective date provided for in such agreement; provided,
however, that unless otherwise determined by the Committee, no transaction shall
constitute a Change of Control if, immediately after such transaction, Executive
or any Executive Related Party shall own equity securities of any surviving
corporation (“Surviving Entity”) having a fair value as a percentage of the fair
value of the equity securities of such Surviving Entity greater than 125% of the
fair value of the equity securities of Parent owned by Executive and any
Executive Related Party immediately prior to such transaction, expressed as a
percentage of the fair value of all equity securities of Parent immediately
prior to such transaction (for purposes of this paragraph ownership of equity
securities shall be determined in the same manner as ownership of Common Stock);
and provided, further, that, for purposes of this paragraph (d), a Change of
Control shall not be deemed to have taken place unless and until the
acquisition, merger, or consolidation contemplated by such agreement is
consummated (but immediately prior to the consummation of such acquisition,
merger, or consolidation, a Change of Control shall be deemed to have occurred
on the date of execution of such agreement).

 

B-1



--------------------------------------------------------------------------------

In addition, for purposes of this Exhibit B the following terms have the
meanings set forth below:

“Common Stock” shall mean the then outstanding Common Stock of Parent plus, for
purposes of determining the stock ownership of any Person, the number of
unissued shares of Common Stock which such Person has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) upon the exercise of conversion rights, exchange rights, warrants or
options or otherwise. Notwithstanding the foregoing, the term Common Stock shall
not include shares of Preferred Stock or convertible debt or options or warrants
to acquire shares of Common Stock (including any shares of Common Stock issued
or issuable upon the conversion or exercise thereof) to the extent that the
Parent Board shall expressly so determine in any future transaction or
transactions.

A Person shall be deemed to be the “owner” of any Common Stock:

(i) of which such Person would be the “beneficial owner,” as such term is
defined in Rule 13d-3 promulgated by the Securities and Exchange Commission (the
“Commission”) under the Exchange Act, as in effect on March 1, 1989; or

(ii) of which such Person would be the “beneficial owner” for purposes of
Section 16 of the Exchange Act and the rules of the Commission promulgated
thereunder, as in effect on March 1, 1989; or

(iii) which such Person or any of its affiliates or associates (as such terms
are defined in Rule 12b-2 promulgated by the Commission under the Exchange Act,
as in effect on March 1, 1989), has the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options or otherwise.

“Person” shall have the meaning used in Section 13(d) of the Exchange Act, as in
effect on March 1, 1989.

An “Executive Related Party” shall mean any affiliate or associate of Executive
other than Parent or a majority-owned subsidiary of Parent. The terms
“affiliate” and “associate” shall have the meanings ascribed thereto in Rule
12b-2 under the Exchange Act (the term “registrant” in the definition of
“associate” meaning, in this case, Parent).

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

Change of Control Benefits

C.1. Benefits Upon a Change of Control Termination. Subject to the terms of this
Agreement, including, without limitation, Section 8 and Exhibit D (in each case
to the extent applicable after giving effect to Section C.5(a) and Section
D.4.), Executive shall be entitled to the payments and benefits described in
this Section C.1 in the event of a Change of Control Termination, which payments
are inclusive of any statutory or common law obligations owed to Executive.

(a) The Company shall pay to Executive (1) as hereinafter provided, an amount
equal to the sum of (A) two times his Base Salary for one year at the rate in
effect immediately prior to the Date of Termination or the Change of Control,
whichever is higher, plus (B) two times the target award opportunity most
recently granted to Executive prior to the Change of Control under MIP, which
opportunity (if expressed as a percentage of Base Salary) shall be determined by
reference to Executive’s Base Salary for one year at the rate in effect
immediately prior to the Date of Termination or the Change of Control, whichever
is higher; plus (2) within thirty (30) days following the Change of Control
Termination, the accrued and unpaid portion of his Base Salary through the Date
of Termination, subject to the following. If Executive is eligible for long-term
disability compensation benefits under the Company’s or Parent’s long-term
disability plan, the amount payable under (1)(A) above shall be reduced by the
annual long-term disability compensation benefit for which Executive is eligible
under such plan for the two-year period over which the amount payable under
(1)(A) above is measured. To avoid duplication of benefits, if for any period
Executive receives long-term disability compensation payments under a long-term
disability plan of the Company or Parent as well as payments under the first
sentence of this subsection (a), and if the sum of such payments for any period
exceeds the payment for such period to which Executive is entitled under the
first sentence of this subsection (a) (determined without regard to the second
sentence of this subsection (a)), Executive shall promptly pay such excess in
reimbursement to the Company; provided, however, for the avoidance of doubt,
that Executive will not receive an amount that is less than two times his Base
Salary for one year as contemplated above. If the Change of Control Termination
occurs in connection with a Change of Control that is also a Change in Control
Event, the amount described under (1) above shall be paid in a lump sum on the
date that is six (6) months and one day following the date of the Change of
Control Termination (or, if earlier, the date of Executive’s death), unless
Executive is not a Specified Employee on the relevant date, in which case the
amount described under (1) above shall instead be paid thirty (30) days
following the date of the Change of Control Termination. If the Change of
Control Termination occurs more than two years after a Change in Control Event
or in connection with a Change of Control that is not a Change in Control Event,
the amount described under (1) above shall be paid, except as otherwise required
by Section 11 of the Agreement, in the same manner as Base Salary continuation
would have been paid in the case of a termination by the Company other than for
Cause under Section 5(a).

(b) Until the second anniversary of the Date of Termination, the Company shall
maintain in full force and effect for the continued benefit of Executive and his
family all life insurance and medical insurance plans and programs in which
Executive was entitled to participate immediately prior to the Change of
Control; provided, that Executive’s continued participation is

 

C-1



--------------------------------------------------------------------------------

possible under the general terms and provisions of such plans and programs. In
the event that Executive is ineligible to participate in such plans or programs,
or if the Company in its discretion determines that continued participation on
such basis could give rise to a tax or penalty, the Company shall maintain
participation in all such plans through any ESA Notice Period and then provide
for a comparable alternative arrangement (which may consist of a cash payment)
in lieu of continued coverage, any such arrangement, to the extent taxable to
Executive, to be provided on a basis that to the extent possible consistent with
the intent of this subsection (b) and with Section C.2 is tax neutral to
Executive. Notwithstanding the foregoing, and subject to the ESA requirements
having been satisfied, the Company’s obligations hereunder with respect to life
or medical coverage or benefits shall be deemed satisfied to the extent (but
only to the extent) of any such coverage or benefits provided by another
employer.

(c) On the date that is six (6) months and one day following the date of the
Change of Control Termination (or, if earlier, the date of Executive’s death),
the Company shall pay to Executive or his estate, in lieu of any automobile
allowance, the present value of the automobile allowance (at the rate in effect
prior to the Change of Control) it would have paid for the two years following
the Change of Control Termination (or until the earlier date of Executive’s
death, if Executive dies prior to the date of the payment under this Section
C.1(c)); provided, that if the Change of Control is not a Change of Control
Event, such amount shall instead be paid in the same manner as Executive’s
automobile allowance would have been paid in the case of a termination by the
Company other than for Cause under Section 5(a); and further provided, that if
Executive is not a Specified Employee on the relevant date, any lump sum payable
under this Section C.1(c) shall instead by paid within thirty (30) days
following the Change of Control Termination.

C.2. Payment Adjustment. Payments under this Exhibit C shall be made without
regard to whether the deductibility of such payments (or any other payments or
benefits to or for the benefit of Executive) would be limited or precluded by
Section 280G of the Code (“Section 280G”) and without regard to whether such
payments (or any other payments or benefits) would subject Executive to the
federal excise tax levied on certain “excess parachute payments” under
Section 4999 of the Code (the “Excise Tax”); provided, that if the total of all
payments to or for the benefit of Executive, after reduction for all U.S. and
Canadian federal taxes (including the excise tax under Section 4999 of the Code)
with respect to such payments (“Executive’s total after-tax payments”), would be
increased by the limitation or elimination of any payment under Section C.1. or
Section C.3. of this Exhibit, or by an adjustment to the vesting of any
equity-based or other awards that would otherwise vest on an accelerated basis
in connection with the Change of Control, amounts payable under Section C.1. and
Section C.3. of this Exhibit shall be reduced and the vesting of equity-based
and other awards shall be adjusted to the extent, and only to the extent,
necessary to maximize Executive’s total after-tax payments. Any reduction in
payments or adjustment of vesting required by the preceding sentence shall be
applied, first, against any benefits payable under Section C.1(a)(1) of this
Exhibit, then against any benefits payable under Section C.3 of this Exhibit,
then against the vesting of any performance-based restricted stock awards that
would otherwise have vested in connection with the Change of Control, then
against the vesting of any other equity-based awards, if any, that would
otherwise have vested in connection with the Change of Control, and finally
against all other payments, if any. The determination as to whether Executive’s
payments and benefits include “excess parachute payments” and, if so, the amount
and ordering of any reductions in

 

C-2



--------------------------------------------------------------------------------

payment required by the provisions of this Section C.2 shall be made at the
Company’s expense by PricewaterhouseCoopers LLP or by such other certified
public accounting firm as the Committee may designate prior to a Change of
Control (the “accounting firm”). In the event of any underpayment or overpayment
hereunder, as determined by the accounting firm, the amount of such underpayment
or overpayment shall forthwith and in all events within thirty (30) days of such
determination be paid to Executive or refunded to the Company, as the case may
be, with interest at the applicable Federal rate provided for in Section
7872(f)(2) of the Code.

C.3. Settlement of MIP and LRPIP. Upon the occurrence of a Change of Control,
Executive’s interest in MIP and LRPIP shall be settled automatically by the
payment to Executive, in a lump sum within thirty (30) days following the Change
of Control, of an amount equal to the sum of Executive’s target award
opportunities with respect to each award granted to Executive under MIP and
LRPIP for the fiscal year (in the case of MIP), and any performance cycle (in
the case of LRPIP), that begins before and ends after the date of the Change of
Control; provided, that for purposes of this Section C.3, unless Executive has
been granted new award opportunities under MIP for such fiscal year and under
LRPIP for the performance cycle commencing with such fiscal year, Executive’s
most recent target award opportunities under MIP and LRPIP shall be deemed to
have been granted to Executive under MIP and LRPIP with respect to such fiscal
year and such performance cycle, respectively.

C.4. Other Benefits. In addition to the amounts that may be payable under
Sections C.1 or C.3 (but without duplication of any payments or benefits to
which Executive may be entitled under any provision of this Agreement, and
subject to Section C.2), upon and following a Change of Control Executive or his
legal representative shall be entitled to: (i) his Stock Incentive Plan
benefits, if any, under Section 3(b) (Existing Awards) and Section 3(c) (New
Awards); and (ii) any unpaid amounts to which Executive is entitled under MIP
with respect to any fiscal year completed prior to the Change of Control, or
under LRPIP with respect to any performance cycle completed prior to the Change
of Control; and (iii) the payment of his vested benefits under the plans
described in Section 3(d) (Retirement and Savings Programs; Health and Welfare
Programs) and any vested benefits under the CESP, in each case in accordance
with and subject to the terms of the applicable plan, program or arrangement.

C.5. Noncompetition; No Mitigation of Damages; etc.

(a) Noncompetition. Upon a Change of Control, any agreement by Executive not to
engage in competition with Parent and its Subsidiaries subsequent to the
termination of his employment, whether contained in an employment agreement or
other agreement, shall no longer be effective.

(b) No Duty to Mitigate Damages. Executive’s benefits under this Exhibit C shall
be considered severance pay in consideration of his past service and his
continued service from the date of this Agreement, and his entitlement thereto
shall neither be governed by any duty to mitigate his damages by seeking further
employment nor offset by any compensation which he may receive from future
employment.

 

C-3



--------------------------------------------------------------------------------

(c) Legal Fees and Expenses. The Company shall pay all legal fees and expenses,
including but not limited to counsel fees reasonably incurred by Executive in
contesting or disputing that the termination of his employment during a
Standstill Period is for Cause or other than for good reason (as defined in the
definition of Change of Control Termination) or obtaining any right or benefit
to which Executive is entitled under this Agreement following a Change of
Control. Any amount payable under this Agreement that is not paid when due shall
accrue interest at the prime rate as from time to time in effect at Bank of
America, or its successor, until paid in full. All payments and reimbursements
under this Section shall be made consistent with the applicable requirements of
Section 409A.

(d) Notice of Termination. During a Standstill Period, Executive’s employment
may be terminated by the Company only upon thirty (30) days’ written notice to
Executive.

(e) Continued Affiliation with Parent a Condition Precedent. The provisions of
this Exhibit C shall not apply unless, at the time of the Change of Control, the
Company is a Subsidiary of Parent or the Company has assigned this Agreement to
Parent (or to another entity that at the time of the Change of Control is a
Subsidiary of Parent) pursuant to Section 9.

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

CANADIAN OBLIGATIONS AGREEMENT

This Exhibit D of the employment agreement (the “Agreement”) dated March 10,
2017 between Michael McMillan (“Executive”), Winners Merchants International
L.P. (“Winners”) and The TJX Companies, Inc. constitutes part of the Agreement.
Any initially capitalized term used in this Exhibit D and not defined herein
shall have the same meaning as used in the Agreement. For the avoidance of
doubt, the provisions of this Exhibit D are separate from and in addition to the
provisions of Section 8 of the Agreement and shall not be construed as modifying
such Section 8.

Executive’s undertakings under Section 8 of the Agreement shall remain in full
force and effect (except as otherwise provided in Section C.5.), including,
without limitation, as to geographic scope and duration, without regard to this
Exhibit D. In the event Executive’s employment with Winners is terminated for
any reason while Executive is employed under the Agreement, (i) the provisions
of Exhibit D shall control with respect to remedies available to the Winners
within Canada; and (ii) the provisions of Section 8 of the Agreement (including,
without limitation, those set forth in Section 8(d) of the Agreement) shall
control with respect to remedies available to Parent and its Subsidiaries
outside of Canada.

1. Confidentiality, Winners’ Property and Good Will

(a) Nondisclosure and Nonuse of Confidential Information. All Confidential
Information (as defined below), including but not limited to Confidential
Information which Executive creates or to which Executive has access or has had
access as a result of his prior or continuing employment and other associations
with Winners is and shall remain the sole and exclusive property of Winners.
Except as required for the proper performance of Executive’s assigned duties for
Winners, as expressly authorized in writing in advance by Winners, or as
required by applicable law, Executive will never, directly or indirectly, use or
disclose any Confidential Information. This restriction shall apply during the
term of Executive’s employment with Winners and will continue to apply after the
termination of his employment for any reason. Executive will promptly notify
Winners if he receives any subpoena or court order or becomes aware of any other
legal process or requirement that requires him to disclose any Confidential
Information, and will provide Winners a reasonable opportunity to seek
protection of the Confidential Information prior to making any such disclosure.
Nothing in this Exhibit D (i) limits, restricts or in any other way affects
Executive’s right to communicate with any governmental agency or entity, or
right to communicate with any official or staff person of a governmental agency
or entity, concerning matters relevant to the governmental agency or entity or
(ii) requires Executive to notify Winners about such communication.

(b) Use and Return of Documents. All documents, records and files, in any media
of whatever kind and description, relating to the business, present or
otherwise, of Winners and any copies thereof (the “Documents”), whether or not
prepared by Executive, shall be the sole and exclusive property of Winners.
Except as required for the proper performance of Executive’s assigned duties for
Winners or as expressly authorized in writing in advance by Winners,

 

D-1



--------------------------------------------------------------------------------

Executive will not copy or reproduce any Documents or remove any Documents,
copies, excerpts or derivations thereof from the premises of Winners. Executive
will safeguard, and return to Winners immediately upon termination of his
employment, and at such other times as may be specified by Winners, all
Documents and other property of Winners, and all documents, records and files of
its customers, subcontractors, vendors and suppliers (“Third-Party Documents”),
as well as all other property of such customers, subcontractors, vendors and
suppliers, then in his possession or control. Upon request of any duly
authorized officer of Winners, Executive will also disclose all passwords
necessary to enable Winners to obtain, or that would assist Winners in
obtaining, access to the Documents and Third-Party Documents. Notwithstanding
any of the foregoing, Executive understands that documents showing his
compensation or benefits (e.g., pay stubs or benefit plan summaries) or the
post-employment restrictions to which Executive is subject shall not be subject
to the obligations contained in this Section 1(b); provided, however, Executive
acknowledges that he is not permitted to share his compensation information with
other employees of Winners, except to the extent any such information is
publically disclosed by Winners or its affiliates.

(c) Good Will. Any and all good will with any of the customers, prospective
customers, consultants, vendors, suppliers and other business counterparties of
Winners, that Executive develops or that Executive has developed during his
employment with Winners will be and has been the sole, exclusive and permanent
property of Winners, and shall continue to be such after the termination of his
employment, regardless of the reason, if any, for such termination.

2. Non-Competition and Other Restricted Activity

(a) Non-Competition. During Executive’s employment and through the date that is
twelve (12) months after the Date of Termination, Executive will not (without
the prior written consent of an expressly authorized officer of Winners),
directly or indirectly, whether as an owner, partner, investor, consultant,
agent, employee, co-venturer or otherwise and whether on his own behalf or on
behalf of any other Person, within the Territory (as defined below), (a) compete
with any business carried on by Winners (or in which Winners is planning to
engage) or undertake any planning for any business which will compete with any
business carried on by Winners (or in which Winners is planning to engage) in
which Executive is or has been materially involved (or, in the case of new
business in which Winners is planning to engage, in which Executive is or has
been materially involved in planning or negotiating) on behalf of Winners during
the Reference Period (as defined below); or (b) provide work or services or seek
to work or provide services, in any capacity, whether as an employee,
independent contractor or otherwise, whether with or without compensation, to
any Person who is engaged in any business that competes with any business
carried on by Winners (or in which Winners is planning to engage) in which
Executive is or has been materially involved (or, in the case of new business in
which Winners is planning to engage, in which Executive is or has been
materially involved in planning or negotiating) on behalf of Winners at any time
during the Reference Period which work or services are the same as or similar to
those that he provides or provided to Winners during the Reference Period.
Executive understands that the foregoing shall not prevent his passive ownership
of one percent (1%) or less of the equity securities of any publicly traded
company. For purposes of this Section 2(a) businesses that compete with Winners
shall conclusively be presumed to include, but shall not be limited to, any
business designated as a competitive business in the Committee Resolution,
including, without limitation, an on-line, “ecommerce” or other internet-based
business of any such business.

 

D-2



--------------------------------------------------------------------------------

(b) Non-Solicitation of Employees and Other Providers. During Executive’s
employment and through the date that is twelve (12) months after the Date of
Termination, Executive will not, and will not directly or indirectly assist any
Person to, (a) hire or solicit for hiring any employee of Winners or seek to
persuade or induce any employee of Winners to discontinue employment with
Winners, or (b) hire or engage any independent contractor providing exclusive
services to Winners, or solicit, encourage or induce any independent contractor,
vendor, supplier, or other Person providing products or services to Winners to
terminate or diminish or otherwise harm its business relationship with Winners,
notwithstanding that such vendor, supplier, or other Person providing products
or services to Winners may have been introduced to Winners by Executive. For the
purposes of this Exhibit D, an “employee” or “independent contractor” of Winners
is any officer or consultant or senior or managerial employee of Winners
employed or engaged by Winners who is known personally to Executive and with
whom he has or did have, as part of his employment, significant or regular
contact at any point during the Reference Period.

(c) Notice of New Address and Employment. During the restricted periods set
forth in Sections 2(a) and (b) above, Executive shall notify Winners immediately
upon securing employment or becoming self-employed, and shall provide to Winners
such details concerning such employment or self-employment as it may reasonably
request in order to ensure compliance with the terms of this Exhibit D. All
notices and other communications required hereunder shall be in writing and
shall be given by mailing the same by certified or registered mail, return
receipt requested, postage prepaid to Winners at 770 Cochituate Road,
Framingham, Massachusetts 01701, Attention: Chairman of the Executive
Compensation Committee, or other such address as Winners may hereafter designate
by notice to Executive, with a copy to: TJX General Counsel at the same address.
Executive agrees to notify his new employer(s) of his obligations under this
Exhibit D, and hereby consents to notification by Winners to his new employer(s)
concerning Executive’s obligations under this Exhibit D.

(d) Acknowledgement of Reasonableness; Remedies. In signing this Exhibit D,
Executive gives Winners assurance that he has carefully read and considered all
the terms and conditions of this Exhibit D, including the restraints imposed on
him hereunder. Executive agrees without reservation that each of the restraints
contained herein is necessary for the reasonable and proper protection of the
customer good will, Confidential Information and other legitimate business
interests of Winners, that each and every one of those restraints is reasonable
in respect to subject matter, length of time and geographic area; and that these
restraints will not prevent him from obtaining other suitable employment during
the period in which Executive is bound by them. Executive further agrees that
even though his responsibilities may change over time, these restrictions are
still reasonable. Executive agrees that he will never assert, or permit to be
asserted on his behalf, in any forum, any position contrary to the foregoing.
Executive also acknowledges and agrees that, were he to breach any of the
provisions of this Exhibit D, the harm to Winners would be irreparable.
Executive therefore agrees that, in the event of such a breach or threatened
breach, Winners shall, in addition to any other remedies available to it,
including those contemplated herein and in the Agreement, have the right to
obtain preliminary and permanent injunctive relief against any such breach or
threatened breach without having to

 

D-3



--------------------------------------------------------------------------------

post bond, and will additionally be entitled to an award of legal fees incurred
in connection with securing any relief hereunder. Executive further agrees that,
in the event that any provision of this Exhibit D shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time, too large a geographic area or too great a range
of activities, such provision shall be deemed to be modified, including by the
deletion of any words, or reduced in application to permit its enforcement to
the maximum extent permitted by law. Executive agrees that in the event a court
of competent jurisdiction finds that Executive has violated Sections 2(a)-(c)
herein, any time period set forth in those sections shall be tolled until such
breach or violation has been cured. Executive also acknowledges and agrees that
the covenants in Sections 2(a)-(c) hereof shall be construed as agreements
independent of any other provision of this Exhibit D or any other agreement
between Executive and Winners and the existence of any claim or cause of action
by Executive against Winners shall not constitute a defense to the enforcement
by Winners of such covenants.

3. Definitions

For purposes of this Exhibit D, the following definitions apply:

“Confidential Information” means any and all information of Winners, whether or
not in writing, that is not generally known by others with whom Winners competes
or does business, or with whom it plans to compete or do business, and any and
all information, which, if disclosed, would assist in competition against
Winners, including but not limited to (a) all proprietary information, including
but not limited to computer software (including operating systems, applications
and program listings), databases, technical data, business and/or marketing
plans and arrangements, processes, know-how, information regarding any aspect of
the Intellectual Property, and other information concerning the products and
services of Winners, (b) development, research, market research, testing,
marketing and financial activities and strategic plans, including but not
limited to information regarding any existing or proposed acquisition, strategic
alliance or joint venture, (c) the manner in which the Winners business
operates, including but not limited to accounting and business methods, and
Winners’ plans for the future, including but not limited to plans for its store
brands, products, geographic markets, advertising and promotion; (d) information
concerning Winners associates, including but not limited to the methods through
which Winners identifies, hires, trains and compensates its associates, and
associate compensation, contact information, performance and conduct;
(e) information concerning Winners vendors and suppliers, including but not
limited to the identity and special needs of such vendors and suppliers, the
individuals at such vendors and suppliers with whom Winners has dealt and
individual contact information, past purchases from such vendors and suppliers
(including the amounts and types of goods purchased and the amount, timing and
method of payment), plans or negotiations for future purchases, and methods of
locating and qualifying vendors and suppliers; (f) the identity and special
needs of customers, prospective customers and subcontractors, and
(g) information concerning other people and organizations with whom Winners has
or has had business relationships and the substance of those relationships.
Intellectual Property (as defined below) is included in the definition of
Confidential Information. To the extent Confidential Information is reduced to a
writing, there is no requirement that any documents, information, materials or
media be marked “Confidential Information” or bear any similar marking in order
to fall within the definition of “Confidential Information”.

 

D-4



--------------------------------------------------------------------------------

“Intellectual Property” means any and all inventions, discoveries, developments,
improvements, enhancements, methods, processes, compositions, computer codes,
works, concepts and ideas (whether or not patentable, copyrightable or
constituting trade secrets) conceived, made, created, developed or reduced to
practice by Executive, whether alone or with others, during Executive’s
employment by Winners that relate in any way to the business, operations or
products of Winners, or to any prospective activity of Winners, or which make
use of the Confidential Information or of facilities or equipment of Winners,
including, without limitation, Winners’ computers, computer networks, data
connections, and/or mobile devices; provided, however, that the term
“Intellectual Property” shall not apply to any invention that Executive develops
or developed on his own time, without using the equipment, supplies, facilities,
Confidential Information or trade secret information of Winners, unless such
invention (a) is or was related at the time of conception or reduction to
practice of the invention to the business of Winners, or to the actual or
demonstrably anticipated research or development of Winners or (b) results or
resulted from any work performed by Executive for Winners.

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization (including any business unit), other than Winners.

“Reference Period” means (i) during the course of Executive’s employment with
Winners, the preceding twelve (12) calendar months; or (ii) after the Date of
Termination, the twelve (12) calendar months immediately preceding the Date of
Termination.

“Territory” means Canada.

4. Other

If Executive secures employment, provides consulting services or otherwise
engages in any activity at any time during the last twelve (12) months of the
termination period (i.e., during months thirteen (13) through twenty-four
(24) following the Date of Termination) that would have been in violation of his
obligations under Section 2(a) of this Exhibit D had such employment or other
activity taken place during the twelve (12)-month period after the Date of
Termination, Executive’s entitlement to any remaining payments set forth in
Section 5 of this Agreement shall immediately cease, except to the extent
required by the ESA. For the avoidance of doubt, this Section 4 shall not be
applicable following a Change of Control.

 

D-5